Citation Nr: 0802357	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-13 212	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as major depression with 
anxiety.

2.  Entitlement to service connection for a psychiatric 
disorder claimed as major depression with anxiety.

3.  Entitlement to service connection for stomach problems to 
include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of a right knee injury. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which adjudicated the issues on 
appeal.

During the pendency of the appeal, the veteran moved to 
Louisiana.  Thereafter, the case was transferred to RO in New 
Orleans.

The Board remanded this matter in June 2007 for the purpose 
of scheduling a videoconference hearing.  Thereafter a 
hearing was scheduled for October 2007.  The veteran failed 
to appear after receiving notification in August 2007.  He is 
also noted to have failed to appear to a January 2006 Travel 
Board hearing at the RO.

The reopened claim for service connection for a psychiatric 
disorder, and the claims for service connection for the 
stomach disorder and left leg disorder are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



FINDINGS OF FACT

1.  An October 1999 rating decision denied the veteran's 
claim for service connection for a psychiatric disorder as 
not well grounded.  The veteran was provided notification of 
the rating decision and of his appellate rights; however, he 
did not appeal this determination, nor did he request the RO 
readjudicate this claim within 2 years of November 9, 2000.

2.  New evidence received since the October 1999 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  The veteran's service-connected right knee disorder is 
manifested by complaints of pain on movement with no evidence 
of even slight recurrent lateral instability.

4.  There is no evidence of arthritis of the right knee shown 
on X-ray studies from February 2004 and February 2005.

5.  The veteran's most recent ranges of motion of the right 
knee was shown to be from 0 to 95 degrees with pain at 95 
degrees in February 2004 and from 0 to 120 degrees in 
February 2005.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
October 1999 decision, and the claim for service connection 
for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 &. Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  The criteria for a rating in excess of 10 percent for 
recurrent lateral instability of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in October 2003 and the RO adjudicated it in March 
2004.  Prior to this rating he received a letter addressing 
his increased rating claim as well as for service connection 
in January 2004.  An additional letter was sent in January 
2005.  These letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating and service connection, which included 
notice of the requirements to prevail on these types of 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claim.  The duty to assist letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of February 2005 
which included examination of the veteran and review of the 
claims file.  Regarding the claim to reopen, the evidence is 
sufficient to reopen this claim and further development will 
be undertaken later.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, while the RO failed to 
address the question of new and material evidence in 
adjudicating the service connection claim for a psychiatric 
issue, the Board is reopening this claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, since an increased rating is being denied for the 
right knee disorder, the failure to send such a letter is 
harmless error.  Regarding reopening of the previously denied 
claim and remanding for further development, any notice 
deficiency will be addressed by the RO at the time the 
Board's decision is implemented.  Significantly, the veteran 
retains the right to appeal any effective date and rating 
assigned.  

II.  New and Material Evidence

The veteran originally claimed entitlement to service 
connection to a psychiatric disorder claimed as depression, 
anxiety and with a history of diagnosis for manic depressive 
disorder in September 1988.  In a June 1989 rating decision, 
the RO denied service connection for a psychiatric disorder 
and recited the findings from the service medical records and 
VA examination reports up to this time which diagnosed a 
personality disorder and alcohol abuse.  Notice was sent in 
July 1989.  The veteran did not appeal this decision and it 
became final.

In a September 1992 rating decision, the RO denied service 
connection for a psychiatric disorder classified as an 
anxiety disorder, noting that the veteran failed to appear 
for a VA examination and a continuity of treatment 
development letter sent by the RO was returned undeliverable.  
Notice was sent the same month.  The veteran did not appeal 
this decision and it became final.

An October 1999 rating decision, which denied service 
connection for panic attack and anxiety disorder as not well 
grounded, with notice sent the same month.  The rating 
determined that the veteran failed to submit evidence of a 
plausible relationship between the anxiety and panic attacks 
noted and any disease treated in service.  Pursuant to the 
Veterans Claims Assistant Act (VCAA), Congress included a 
provision allowing VA to readjudicate claims denied between 
July 14, 1999, and November 9, 2000, as not well grounded "as 
if the denial or dismissal had not been made."  A request for 
readjudication must be received not later than two years 
after November 9, 2000. Pub. L. No. 106-475, § 7.  In this 
case, the October 1999 denial fell within the time period of 
this provision, but the veteran failed to make a timely 
request for readjudication within two years after November 9, 
2000.  He also did not appeal this decision.  This October 
1999 decision is therefore final. 

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104.  If, however, new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence 
is new and material, VA must determine whether such evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Among the evidence received by the RO in October 1999 were 
service medical records which included the December 1964 
enlistment examination with the psychiatric examination 
normal and the accompanying report of medical history 
revealing him to say "no" to depression, excess worry, 
nervous trouble of any sort, frequent or terrifying 
nightmares.  His January 1965 submarine and November 1966 
reenlistment examinations were likewise normal on psychiatric 
examination.  In November 1967 he reported trouble getting 
along with others and nervousness and was very tense.  He 
reported a violent outburst in the hospital the previous 
month after returning from liberty and was seen by 
neuropsychology and labeled as a passive dependent 
personality and placed on Librium, with recheck in 3 days.  
In February 1968 he was seen for personal problems in his 
squadron and at home with concerns over marital problems and 
a desire to leave the service or be assigned off ship.  The 
assessment was situational reaction.  

In April 1968 he again was noted to have personal problems at 
home and treated with Nephabemeto for which he wanted a 
refill.  In December 1968 he underwent a psychiatric review 
and was noted to have a legal action pending.  He was 
described as having an unstable life in the Navy and 
committed several actions resulting in nonjudicial 
punishment.  He described his life situation prior to service 
describing it as a difficult time.  He did indicate that 
prior to his joining the service that his relationships were 
normal and he had no legal trouble.  He reported marital 
problems and described being nervous over the past year and 
worried about many things particularly his wife.  His peer 
relations in the service were not good and relations to 
authority were likewise poor.  Actions resulting in 
punishment seemed to come after heavy drinking.  He exhibited 
poor impulse control.  He made threats against going to the 
brig but did not seem suicidal.  He was well oriented and in 
good contact with reality but unable to channel anxiety.  He 
was noted to have been diagnosed with passive dependent 
personality in 1967 but since then had committed several 
punishable acts and seemed to have changed from dependent to 
aggressive.  He was regarded by the examiner to have a 
passive aggressive character disorder with sociopathic 
tendencies and was deemed unsuitable for further service.  
Psychotherapy was said to be notorious unhelpful for people 
with a character defect.  The January 1969 separation 
examination revealed normal psychiatric findings.

Also before the RO in October 1999 was the report of an April 
1989 VA psychiatric examination which noted a history given 
by the veteran of having been discharged as unfit for the 
service, with the veteran claiming that he talked to a 
psychiatrist in the service and recent outpatient treatment 
for psychiatric problems.  The examiner was unable to confirm 
this history but reviewed the claims file and noted the 
history treatment for situational problems in 1968.  
Examination of the veteran and a review of the available 
records included a history treatment in service for 
situational problems in February 1968 and the history which 
was said to include being assessed as a sociopath in service, 
treatment in Memphis with Lithium for a diagnosis of manic 
depression, a lengthy drinking history and feelings of 
depression, bad dreams.  The mental status examination noted 
him to be overly talkative, but otherwise there were no 
evidence of thought disorder or major psychopathology shown 
on examination.  His history was said to suggest emotional 
instability, dependent personality structure and probably 
strong passive aggressive traits and a long history of 
alcohol abuse.  The picture was compatible with mixed 
personality disorder.  The diagnosis was alcohol abuse, 
chronic in brief 2 week remission, prognosis poor and mixed 
personality disorder with anti social, dependent, passive, 
aggressive etc.

Also previously before the RO in October 1999 were VA 
treatment records from 1990 to 1992 which reveal repeated 
hospitalizations and ongoing treatment for alcohol abuse and 
dependency.  Among these records were some records showing 
complaints of depression and anxiety.  These include records 
from October 1990 for complaints of "nerves and alcohol 
relapse" with his mood noted to be slightly depressed and 
affect restricted.  However the Axis I diagnosis was alcohol 
dependence and Axis II diagnosis of borderline personality 
disorder.  

Treatment records from March through April 1992 revealed 
complaints of out of control emotions and behavior with a 
history of feeling severely depressed after quitting a job 
due to right leg pain.  He was noted to be a recovering 
alcoholic abstinent for 10 months with a 30 year history of 
drinking.  He attributed the depression to employment 
problems and reported a mood disturbance during adolescence.  
Again he gave a history of being diagnosed with manic 
depression years ago in addition to alcohol abuse.  Following 
a hospital course for symptoms that included suicidal and 
homicidal thoughts, he was diagnosed with depressive 
disorder, not otherwise specified and alcohol abuse in 
remission.  Other records from April 1992 revealed 
hospitalization for suicidal ideas following a conflict with 
his wife and he was said to be abstinent from alcohol for 3 
months with some borderline personality traits with a primary 
diagnosis of adjustment disorder with depressed mood and co-
morbidity and complications of alcohol dependency and abuse 
currently in remission.  Follow up records from May 1992 
noted a diagnosis of adjustment disorder and history of 
alcohol dependence and noted a recent drinking binge of a 
week ago with binges triggered by conflicts with others.  The 
Axis I diagnosis was alcohol dependence rule out generalized 
anxiety disorder and Axis II personality disorder not 
otherwise specified and pronounced borderline histrionic 
features.  

Among the evidence prior to the October 1999 rating was a 
notation that the veteran failed to appear for a VA 
examination scheduled for August 1992.  Also a VA letter from 
the same month requesting continuity of treatment records for 
anxiety disorder was returned undeliverable.  

Among the evidence received before October 1999 were VA 
treatment records from 1998 through much of 1999 which 
reflect ongoing treatment problems with alcohol dependence in 
addition to differentially diagnosed psychiatric problems.  
While being treated in August 1998 through September 1998 for 
alcohol dependence, he was noted to also have a history of 
problems including anxiety and depression.  Of note was an 
April 1999 social work report that the veteran filled out 
saying that he received disciplinary action including 
Captain's Masts for drinking, for anxiety and depression.  
Another April 1999 record from detox treatment gave a long 
history of depression and anxiety but suggested the symptoms 
may be substance induced.  A June 1999 inpatient treatment 
record for alcohol abuse and detoxification was significant 
for a past history that included anxiety and depression.  The 
veteran described problems that included panic attacks and 
indicated that he only used alcohol for medication stating 
that "I drink because I'm anxious."  The diagnosis was 
major depressive disorder (MDD), recurrent, moderate and 
alcohol dependence in early remission.  In July 1999 he was 
diagnosed with anxiety disorder, history of alcohol 
dependence and history of major depressive disorder.  The 
July 1999 records also noted concerns about panic attacks.  

Among the evidence received after October 1999 were treatment 
records from November 1999 through 2001 that continued to 
show treatment for symptoms that included anxiety and 
depressive symptoms in addition to alcohol abuse and 
dependency with diagnoses that included recurrent major 
depressive disorder with anxiety, as well as alcohol 
dependency.  These included a November 1999 record where the 
veteran noted a small amount of panic and some anxiety while 
on his current medications and a recent history of having 
stopped drinking 5 months ago.  He indicated that his heavy 
use of alcohol was to relieve symptoms of anxiety and 
depression and was assessed with a 30 year history of anxiety 
and alcohol problems still with symptoms of depression and 
anxiety.  The Axis I diagnosis was depression not otherwise 
specified, and anxiety.  Inpatient alcohol treatment records 
from May 2000 through June 2000 followed a resumption of 
drinking and noted a history of his being prescribed Serzone 
for depression, and symptoms including depression and 
anxiety.  His discharge diagnosis of June 2000 was depression 
with anxiety.  Records through September 2000 reflect ongoing 
problems with alcohol abuse and dependency with symptoms 
including depression and anxiety and a diagnosis made in 
September 2000 of recurrent major depression and alcohol 
dependency.  The records from February 2001 through August 
2001 reflect continued problems with anxiety, depression, 
panic attacks and alcohol abuse, with the diagnosis 
continuing to be major depressive disorder.  

Also after the most recent prior final denial of October 
1999, a VA examination was conducted in May 2002 that 
addressed mental disorders.  This examination did not include 
a claims file review and was based on the veteran's history 
given and examination.  He complained of feeling despondent, 
hopeless and listless and could not keep motivated.  He gave 
no real explanation for this and discussed problems in the 
service in 1966 stemming from marital problems back then, and 
indicated that a psychiatrist he saw at the time told him to 
"grin and bear it."  His marriage ended and he later began 
having problems.  He denied having appetite problems and 
endorsed recent drinking problems, and recently began 
drinking again, he had rejection type nightmares.  He denied 
suicidal or homicidal ideations or anehedonia.  He was 
married and divorced 5 times.  He denied alcohol use for 10 
days and longest period of sobriety was 9 months.  Mental 
status revealed him to appear dysphoric and anxious.  His 
predominant mood revealed anxiety and depressive affect but 
otherwise there was no evidence of thought impairment or 
psychosis.  The Axis I diagnosis was alcohol dependence and 
Axis II diagnosis was depressive disorder not otherwise 
specified.  

VA treatment records from November to December of 2003 
revealed substance abuse treatment for alcohol detoxification 
with a past medical history significant for depression and 
panic disorder.  A January 2004 VA HCHV note indicated his 
multiple diagnoses that included depressive disorder NEC, 
panic disorder and alcohol dependency.  

Based on review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen a previously 
denied claim for entitlement to service connection for an 
acquired psychiatric disorder claimed as depressive disorder 
with anxiety.  Prior to the most recent denial of October 
1999 as not well grounded, an earlier denial of September 
1992 is noted to have denied service connection for a 
psychiatric disorder based on the veteran's failure to appear 
to a scheduled VA examination and failure to provide evidence 
of continuity of treatment for psychiatric symptoms.  

The records submitted since these denials of September 1992 
and most recently of October 1999 suggest continuity of 
treatment for psychiatric symptoms with diagnoses that 
include major depressive disorder, anxiety disorder and panic 
disorder.  The November 1999 treatment record is noteworthy 
in that it assessed with a 30 year history of anxiety and 
alcohol problems, with current symptoms of depression and 
anxiety.  

These additional records when considered along with the prior 
evidence of complaints for possible psychiatric problems in 
service that were diagnosed as personality disorder, as well 
as the prior evidence suggesting that the veteran drank 
heavily in service to self medicate his feelings of anxiety, 
are significant in that they show continued active 
psychiatric pathology which could possibly have begun in 
service.  The records support a plausible claim for service 
connection for a psychiatric disorder as potentially linked 
to service.  Such evidence, when considered in light of the 
previous evidence showing long term complaints of psychiatric 
symptoms now raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2007).  


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2007), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Service connection for a right knee disorder was granted in a 
June 1989 rating which initially granted a 10 percent rating.  
This rating has been confirmed and continued in subsequent 
rating decisions including the current March 2004 on appeal.  

The veteran filed his claim on appeal in October 2003.  Among 
the evidence in support of this appeal are volumes of medical 
records from the early 1990's to 2004 which primarily address 
treatment for alcohol and psychiatric problems with no 
significant findings regarding the right knee.  A May 2000 
inpatient record did note him to be on medication for right 
leg symptoms but no findings significant to the right knee 
were noted, with lower extremity ranges of motion described 
as having normal range of motion with no edema or deformity 
noted.  Repeatedly this finding of normal lower extremity 
range of motion with no edema or deformity is shown in 
subsequent VA treatment records, with no significant findings 
attributable to the right knee.  Right knee complaints were 
noted in a July 2001 VA neurological record in which he 
claimed to have sustained a nerve injury to the right knee 
due to trauma in service, but the findings were focused on 
the left leg and a possible post traumatic right peroneal 
nerve palsy with no significant right knee findings.  Most of 
the lower extremity problems discussed in these treatment 
records focused on the left lower extremity with atrophy said 
to be possibly related to polio.  Again no significant 
findings of the right knee were noted in these VA records 
which were focused mostly on alcohol treatment and 
psychiatric complaints.  A May 2001 record addressing 
psychiatric complaints noted that the veteran had not had 
primary care for over a year.  

An X-ray of the right knee dated in February 2002 revealed a 
diagnosis of mild degenerative changes, arterial 
calcifications and possible knee effusion.  

A June 2002 VA examination of the peripheral nerves noted the 
veteran to be service connected for a right knee disorder.  
However this examination focused primarily on lumbar spine 
and neurological findings.  Pertinent findings were noted to 
include proximal and distal strength in the right lower 
extremity to be within normal limits with patellar tendon 
reflexes 2+ and symmetrical.  

The report of a February 2004 VA examination of the joints 
gave a history of a fall in the service with a subsequent 
medial meniscectomy.  The knee has continued to bother him 
over the years with the pain and discomfort.  Currently he 
was on Naproxen 500 milligrams for the knee.  He complained 
of limited motion and grinding sensation on movement.  The 
knee pain was worse with weight bearing such as standing or 
walking.  X-ray of February 2002 revealed mild degenerative 
changes and possible knee effusion at that time.  Physical 
examination revealed normal gait, with no aids to ambulate.  
A 2.5 inch scar was noted which was not tender and well 
healed.  Crepitus was noted on movement of the knee.  His 
extension was 0 degrees and flexion had pain at 95 degrees 
and ended at 120 degrees due to pain.  There was no anterior 
or posterior subluxation or laxity on medial or lateral 
compartment ligaments.  The final diagnosis was residuals of 
injury status post medial meniscectomy with degenerative 
joint disease (DJD).  The portion of the diagnosis stating 
degenerative joint disease was later crossed out.

A February 2004 X-ray of the right knee reveal an impression 
of an essentially negative knee.  Joint spaces were normally 
maintained and no bony abnormality or joint effusion was 
seen.  Vascular calcifications were seen posterior to the 
knee.  The primary diagnostic code was of abnormality.

The report of a February 2005 VA examination of the right 
knee noted a history of injury and treatment for the right 
knee.  Over the years he has been having increased pain and 
used Ibuprofin.  Again the pain was noted worse on 
weightbearing with prolonged standing or walking.  The 
February 2002 X-ray showed mild degenerative changes.  
Physical examination revealed him to walk with a slight limp 
favoring the right knee and he used a cane.  He had a well 
healed 2.5 to 3 inch scar over the right knee.  He had mild 
crepitus on motion.  He could extend to minus 8 degrees on 
extension, and flexion was from 0 to 120 degrees.  He stopped 
because of pain.  There was no laxity detected.  There was no 
increased pain or weakness on repetitive motion.  The main 
functional symptom was pain.  The diagnosis was residuals of 
injury to the right knee status post medial meniscectomy with 
DJD.

The examiner commented that X-rays were being ordered.  The 
veteran did use a cane and had not been able to work for the 
past year because of his joint and he was retired.  His daily 
activities were affected in that he could not walk up 
inclines or stairs or do excessive lifting.  He could not run 
or do excessive walking and had to use a cane.  The ranges of 
motion were as described with no additional limitation due to 
repetitive use.  He did report additional limitation during 
flare-ups.  No instability was detected.

A February 2005 X-ray report compared with the February 2004 
X-ray examination revealed joint spaces fairly well 
maintained and no bony abnormality seen.  There was no joint 
effusion seen.  The impression was stable knee.  The primary 
diagnostic code was normal.  

The Board notes that the veteran did not advise the VA of any 
records of treatment for his knees and failed to report for a 
hearing scheduled for August 2007.  

The RO is noted to have evaluated the veteran's right knee 
disorder under the criteria for arthritis, Diagnostic Code 
5003 and instability, Diagnostic Code 5257.  Most recently, 
it continued a 10 percent evaluation based on painful 
movement, but continue to use Diagnostic Code 5257. 

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2007).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent disabling is not warranted for 
the right knee disorder.  In this case, a separate 
compensable rating is not warranted based on arthritis, as 
the most recent X-rays from February 2004 and February 2005 
show no evidence of arthritis.  Although the February 2002 X-
ray did show mild degenerative changes, such findings are 
outweighed by these more recent consecutive X-rays that 
reveal no arthritis.  With no X-ray evidence of arthritis 
currently shown, a separate 10 percent rating under 
Diagnostic Code 2003 is not warranted.

Regarding loss of motion, the veteran's ranges of motion 
demonstrated in the February 2004 and February 2005 VA 
examinations revealed noncompensable flexion and 
noncompensable extension, even when considering pain on 
motion, which was addressed by the examiners.  His motion was 
not limited to 45 degrees of flexion or 10 degrees extension, 
thus a compensable rating for either flexion or extension is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

As far as an increased rating based on other impairment of 
the knee, the evidence of record fails to show that the 
veteran suffers from a moderate recurrent subluxation or 
lateral instability.  Although he was noted to use a cane in 
the February 2005 examination, and said to be restricted from 
walking up inclines or stairs or do excessive lifting, 
running or walking in this examination, the objective 
findings of no instability or any other significant findings 
suggestive of at least moderate disability on both this 
February 2005 and the earlier examination of February 2004 
appear to contradict the veteran's subjective complaints, 
including his need for a cane.  The other available evidence 
is negative for any significant right knee findings and the 
veteran failed to provide additional evidence in support of 
his claim.  Thus, lacking evidence of moderate disability 
manifested by instability or subluxation, the Board finds 
that a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5257.

The Board has considered other potentially applicable 
Diagnostic Codes, but finds them inapplicable in this case 
where the veteran does not have evidence of ankylosis, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.  Therefore Diagnostic Codes 5256, 5258 and 5262 
are not for application.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Thus the preponderance of the evidence is against a rating in 
excess of 10 percent disabling for his right knee disorder 
under any of the criteria for knee disorders.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a psychiatric disorder has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.

A rating in excess of 10 percent disabling for a right knee 
disorder is denied.  


REMAND

As noted above, the claim for entitlement to service 
connection for a psychiatric disorder was reopened based on 
the submission of new and material evidence.  Additional 
evidence should be developed.  This includes an attempt to 
obtain the records of disciplinary actions taken against the 
veteran to further provide a clear picture of the possible 
psychiatric pathology manifested in service.  Additionally, 
an attempt should be made to obtain any records showing 
treatment for manic depressive illness said to have taken 
place in Memphis after service.  

The Board further finds that a VA examination to ascertain 
the etiology of his current psychiatric disorder is 
necessary.  The VA examination of May 2002 did not include a 
claims file review or etiology opinion.  In light of the 
evidence of possible psychiatric problems manifested in 
service shown in the service medical records as well as 
evidence of ongoing treatment for psychiatric complaints 
after service, an examination is necessary to include review 
of the claims file in its entirety.  

In addition, the Board observes that the veteran's service 
connection claim for a stomach disorder is alleged by the 
veteran to secondary to his psychiatric disorder, thus the 
outcome of this claim is so closely tied with the outcome of 
the psychiatric disorder claim, that a final decision on the 
latter issue cannot be rendered until a decision on the 
service connection issue has been rendered, and thus they are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  An examination of the etiology of this 
claimed disorder will likewise be necessary.  

Finally, regarding the claim for service connection for a 
left leg disorder, the Board finds that the evidence reflects 
that a consideration of the possibility of aggravation of a 
potentially preexisting condition must be done.  A review of 
the medical records in the claims file suggest that the left 
leg condition, manifested by atrophy, may have been due to a 
condition such as polio that preexisted service.  The Board 
also notes that the veteran received an injury in service to 
the left lower extremity, specifically in the foot area when 
in April 1968 fell off ladder and twisted his left foot 
diagnosed as bruise.  A June 2002 VA neurological examination 
which discusses the condition of the left leg, along with the 
history of polio as a child is insufficient as it fails to 
address potential in-service aggravation of this possibly 
preexisting condition and failed to address this April 1968 
incident in service.  The AOJ is also noted to have failed to 
consider the possibility of aggravation of a preexisting 
condition to include the revised provisions governing 
presumption of soundness under VAOGCPREC 3-2003.  See Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), see also Cotant 
v. Principi, 17 Vet. App. 116 (2003).

As previously noted, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted for the claimed disability on 
appeal.    

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the service connection 
issues on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AOJ should also obtain records of 
personnel actions from the National 
Personnel Records Center and should 
contact any other potential storage 
facilities noted in M21-1, Part III, 
4.01, if necessary regarding any records 
of personnel actions taken towards the 
veteran that are not already of record, 
to include disciplinary actions, 
promotions or demotions.  All records and 
other relevant information are to be made 
part of the claims folder.  If the 
records cannot be obtained, this should 
be noted in the claims folder.

3.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for psychiatric problems 
since his discharge from service to 
include any treatment for manic 
depression in Memphis, Tennessee.  After 
securing the necessary release(s), the 
AOJ should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

4.  Thereafter following completion of 
the above, the AOJ should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
the veteran's claimed psychiatric 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic psychiatric disability?  If so, 
is it at least as likely as not that any 
current psychiatric disorder began in 
service or became manifest to a 
compensable degree within one year of 
service?  In answering these questions, 
the examiner must consider all service 
medical records as well as any service 
personnel records showing disciplinary or 
other personnel actions.  Each opinion 
should contain comprehensive rationale 
based on sound medical principles and 
facts.

5.  Following completion of the above, 
the AOJ should schedule the veteran for a 
VA stomach disorders examination by the 
appropriate specialist to determine the 
nature and etiology of the veteran's 
claimed stomach disability.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the report 
and must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
veteran and provide a written opinion as 
to the presence, etiology and onset of 
stomach problems.  All indicated studies 
should be performed and all 
manifestations of current disability 
should be described in detail.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
medical probability that any stomach 
disorder currently shown is directly 
related to service (2) the medical 
probability that any stomach disorder 
currently shown is related to the 
appellant's psychiatric disability and 
(3) whether it is at least as likely as 
not (at least a 50 percent chance) that 
the appellant's psychiatric disability 
aggravated or contributed to or 
accelerated any pathologic process 
involving his stomach.  If the 
appellant's psychiatric disability 
aggravated or contributed to or 
accelerated any pathologic process 
regarding a stomach disorder, the 
examiner must state to what extent did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Thereafter, the veteran should be 
afforded a VA examination, by an 
appropriate specialist, to ascertain the 
nature and etiology of his current left 
leg disorder(s).  The examiner should 
review the contents of the claims file, 
and obtain relevant history from the 
veteran.  All indicated tests and studies 
should be undertaken.  Following the 
examination, the examiner should express 
opinions on the following questions:(a) 
What is the diagnosis (are the diagnoses) 
of the veteran's current left leg 
disorder(s); (b)  If any diagnosed left 
leg disorder is shown to have preexisted 
service, was there (1) a pathological 
worsening of the preexisting condition 
during service? and (2) if yes, was the 
increase in severity due to the "natural 
progress" of the disorder or was the 
increase beyond that which would be 
considered the "natural progress" of the 
disorder; (c) for any left leg pathology 
diagnosed which is not shown to have 
preexisted service, opine whether it is 
at least as likely as not that any 
disorder had its onset in service or is 
related to any event or episode of 
service.  The examiner must provide a 
rationale for any opinion reached.  The 
claims folder and a copy of this remand 
should be made available to the examiner.

7.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including if 
applicable, consideration of 38 C.F.R. 
§ 3.310, and Allen v. Brown, supra, and 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra.  It 
must contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


